WARD, Circuit Judge.
[1] This case arose out of a collision August 22, 1912, at 9:30 p. m., in a dense fog in Nantucket Sound, between the fishing steamer Falcon, bound to the westward for Long Island, N. Y., and the fishing steamer Amagansett, bound to the eastward .for Boston Bay. The District Judge found the Falcon solely at fault, and, as we concur in his finding of facts, it will not be necessary to repeat them. ■
The question we will consider is whether the Amagansett was also at fault. The trial judge found that after the Falcon had rounded Stone Horse buoy and got some way to the westward, she went off on a south-southwest course (printed in the record, no doubt by typographical error, as west by south) across the channel between Shovelful Shoal light vessel and Handkerchief Shoal light vessel. This brought her across the bows of the approaching fishing steamer Murray, which was steering northeast by east % east, followed by the Amagansett on her starboard quarter at a distance variously estimated as from 700 *831feet to three-quarters of a mile, steering northeast by east % east. The locality was within the inland rules of 1897, rule 9 of which provides that in fog, when vessels cannot see each other, only fog signals must be given, and.article 16 which provides:
“Art. 16. * * * A steam vessel hearing, apparently forward of her beam, the fog signal of a vessel the position of which is not ascertained shall, so far as the circumstances of the case admit, stop her engines, and then navigate with caution until danger of collision is over.”
The Falcon, without seeing the Murray, blew her a course signal of two whistles, and some two minutes later a similar signal to the Amagansett, without seeing her. The Murray and Amagansett blew only the statutory fog signals. Upon hearing the first signal of two blasts, the Amagansett slowed her engines to half speed, and upon hearing the second signal stopped, and upon the lights of the Falcon coming in sight went full speed astern. Notwithstanding this, the Amagansett struck the starboard quarter of the Falcon some 35 to 40 feet forward of her, stern, sinking her almost immediately. It will be perceived that the Falcon needed only about 40 feet to clear. The two signals of two blasts from a steam vessel approachiug on the port bow indicated to the Amagansett that she was starboarding and going in a direction approaching or crossing the Amagansett’s course. This was a situation that made stopping unusually important. Taking the speed of the Amagansett "after slowing to be as her master testified, three knots over the land, it seems obvious that, if she had stopped her engines after she heard the first signal of two whistles, no collision would have taken place. The burden lay upon the Amagansett to show that this violation of a statutory rule could not have contributed to the collision. Yank-Tsze Insurance Co. v. Furness, 132 C. C. A. 201, 215 Fed. 859. This rule is a most salutary one, consistently enforced in this court (The St. Louis, 98 Fed. 750, 39 C. C. A. 201; The Delaware, 213 Fed. 214, 129 C. C. A. 558; The Bayonne, 213 Fed. 216, 129 C. C. A. 560), and we have no hesitation in finding the Amagansett at fault for violating it.
[2] At the hearing counsel for the Amagansett contended that article 16 did not apply, because it mentions only fog signals, whereas the two signals of two blasts were not fog signals, but course signals. No doubt article 16 mentions fog signals only because rule 9 of the act provides that course signals must not be given in a fog when vessels do not see each other. The reason of the rule applies to any signal indicating the proximity of a vessel forward of the beam, and in this case, as we have seen, the course signal gave greater notice of danger than fog signals would have done. To construe article 16 literally would be to stick in the bark and to defeat the obvious intention of Congress.
The decree is modified, and the District Court directed to enter the usual decree of half damages and costs in the District Court, with full costs to the Falcon in this court.